t c memo united_states tax_court christopher d and kristie m farran petitioners v commissioner of internal revenue respondent docket no filed date christopher d and kristie m farran pro sese melissa j hedtke for respondent memorandum findings_of_fact and opinion kroupa judge respondent determined a dollar_figure deficiency in petitioners’ federal_income_tax for after concessions we are asked to decide two issues first we are asked to decide whether petitioner christopher farran mr farran was away from home when he worked as an airline mechanic for northwest airline sec_1see infra note for the concessions each party made nwa in detroit chicago and boston to determine whether petitioners are entitled to deduct expenses for his vehicle meals_and_lodging while mr farran was away from farmington minnesota in the minneapolis area where he normally lived we conclude that he was not away from home second we are asked to decide whether petitioners substantiated various other expenses we conclude that petitioners have substantiated and are entitled to deduct some of these other expenses findings_of_fact some of the facts have been stipulated and are so found petitioners resided in dallas georgia at the time they filed the petition mr farran’s employment with nwa mr farran was an airline mechanic for nwa beginning in and continuing through mr farran worked in minneapolis until nwa sent layoff notices to some of its employees when it experienced financial difficulties the employees receiving the notices could either choose to accept the layoff or exercise their seniority seniority depended on the length of time an employee worked for nwa regardless of where the airline facility was located an employee with higher seniority could bump an employee with less seniority and take that employee’s position the employee with less seniority could then take the layoff or find another employee with less seniority to bump this seniority bumping arrangement was in place across the country so that an nwa mechanic looking to keep his or her job at nwa had to look at several different cities to find a less senior employee to bump most employees exercised their seniority in the way that would give them positions in cities as close as possible to their families mr farran first received a bump notice in late mr farran chose to exercise his seniority and bump another employee rather than accept the layoff mr farran was able to bump to a position in the relatively close location of duluth but was then bumped again to detroit where he started in date mr farran worked in detroit until date and then was bumped again this time exercising his seniority to take a position in chicago mr farran worked for nwa in chicago from february through date mr farran was then bumped a final time and exercised his seniority to take a position in boston where he worked from february through date mr farran ceased working for nwa on date mr farran was unemployed after he left nwa until date mr farran searched for a job during those months and took courses at dakota county technical college including courses in hydraulics industrial electronics and motor controls these courses expanded mr farran’s skills as an airline mechanic and built on the knowledge mr farran already had mr farran received a certificate or some other type of credential for completing the program mr farran drove back and forth from petitioners’ home in farmington minnesota to the college on the days his classes met mr farran ultimately accepted a position with gulfstream aerospace in atlanta georgia starting date mr farran worked for gulfstream aerospace until date mr farran’s positions in detroit chicago and boston had no specific end dates the timing of a return to the minneapolis area would depend on nwa’s needs for mechanics in that city as well as the choices of other mechanics also subject_to the seniority system mr farran’s family stayed in minnesota at the family residence while mr farran was working for nwa in detroit chicago and boston and mr farran returned periodically to visit them while mr farran was working in detroit chicago and boston he found that hotels were quite expensive and determined it would be impossible to get an apartment he decided it would be impractical to move his family to these locations and mostly lived in his car mr farran kept a calendar for in minnesota on which he and his wife periodically noted amounts mr farran incurred for hotels mileage and food petitioners maintained internet access at the minnesota residence for the whole year mr farran used the internet when he was in minnesota to search for a job and to monitor investments but no other family_member used it mr farran also incurred some other costs such as for resume paper in his job search mr farran also had a cellular phone during that he acknowledged using for personal calls mr farran’s family moved to georgia at a date not evident in the record and lived in georgia at the time of trial mr farran used some of his own tools in his work for nwa mr farran also wore a uniform while he worked for nwa he generally wore one shirt per day and cleaned his clothing in a washing machine mr farran estimated that he worked approximately days per month for nwa petitioner kristie farran mrs farran was a substitute teacher during mr and mrs farran donated a pontiac sunbird with a kelley blue_book value of dollar_figure to volunteers of america inc in date volunteers of america later sold this vehicle in as is condition for dollar_figure mr and mrs farran contributed some items to goodwill and also bought items for their children’s school during petitioners’ return petitioners claimed certain expenses on schedule a itemized_deductions on the return for respondent examined the return and issued petitioners a deficiency_notice in which he disallowed many of the expenses of the expenses still in dispute petitioners assert they are entitled to claimed noncash charitable_contributions as well as unreimbursed employee business_expenses the unreimbursed employee business_expenses petitioners claimed include expenses for mr farran’s vehicle lodging and meals while in detroit chicago and boston as well as expenses for internet access uniform cleaning tools depreciation of tools personal_property_taxes job searching supplies parking publications cellular telephone and education mileage petitioners timely filed a petition opinion the parties resolved many of the disputed expenses before trial we are asked to determine whether petitioners are entitled to deduct the remaining expenses we begin by considering whether mr farran was away from home when he incurred expenses for his vehicle meals_and_lodging in detroit chicago and boston 2respondent concedes that petitioners are entitled to deduct state and local_taxes real_estate_taxes a portion of personal_property_taxes home mortgage interest tax preparation fees a portion of job search expenses including job search mileage expenses job union mileage expenses certain amounts for tools and union dues petitioners concede that they are not entitled to deduct cash contributions to charity and a portion of uniform cleaning expenses travel_expenses while away from home we begin by briefly outlining the rules for deducting travel_expenses a taxpayer may deduct reasonable and necessary travel_expenses such as vehicle expenses meals_and_lodging incurred while away from home in the pursuit of a trade_or_business sec_162 sec_262 a taxpayer must show that he or she was away from home when he or she incurred the expense that the expense is reasonable and necessary and that the expense was incurred in pursuit of a trade_or_business 326_us_465 the determination of whether the taxpayer has satisfied these requirements is a question of fact id the purpose of the deduction for expenses_incurred away from home is to alleviate the burden on the taxpayer whose business needs require him or her to maintain two homes and therefore incur duplicate living_expenses 49_tc_557 the duplicate costs are not deductible where the taxpayer maintains two homes for personal reasons sec_262 commissioner v flowers supra pincite a taxpayer may deduct the expenses he or she incurred while away from home sec_162 the word home for purposes of 3all section references are to the internal_revenue_code in effect for and all rule references are to the tax_court rules_of_practice and procedure unless otherwise indicated sec_162 has a special meaning it generally refers to the area of a taxpayer’s principal place of employment not the taxpayer’s personal_residence 72_tc_190 affd 662_f2d_253 4th cir kroll v commissioner supra pincite there is an exception to the general_rule that a taxpayer’s tax_home is his or her principal place of employment 358_us_59 the taxpayer’s tax_home may be the taxpayer’s personal_residence if the taxpayer’s employment away from home is temporary id mitchell v commissioner tcmemo_1999_283 on the other hand the exception does not apply and the taxpayer’s tax_home remains the principal place of employment if the employment away from home is indefinite kroll v commissioner supra pincite it is presumed that a taxpayer will generally choose to live near his or her place of employment 603_f2d_1292 8th cir a taxpayer must however have a principal place of employment and accept temporary work in another location to be away from home kroll v commissioner supra a person who has no principal_place_of_business nor a place he or she resides permanently is an itinerant and has no tax_home from which he or she can be away 752_f2d_337 8th cir affg tcmemo_1984_63 edwards v commissioner tcmemo_1987_396 all the facts and circumstances are considered in determining whether a taxpayer has a tax_home see revrul_73_ 1973_2_cb_37 describing objective factors the commissioner considers in determining whether a taxpayer has a tax_home the taxpayer must generally have some business justification to maintain the first residence beyond purely personal reasons to be entitled to deduct expenses_incurred while temporarily away from that home 638_f2d_248 1st cir 67_tc_824 55_tc_783 where a taxpayer has no business connections with the area of primary residence there is no compelling reason to maintain that residence and incur substantial continuous and duplicative expenses elsewhere see 143_f3d_497 9th cir affg tcmemo_1995_559 deamer v commissioner supra hantzis v commissioner supra in that situation the expenses_incurred while temporarily away from that residence are not deductible hantzis v commissioner supra bochner v commissioner supra tucker v commissioner supra see mcneill v commissioner tcmemo_2003_65 aldea v commmissioner tcmemo_2000_136 once mr farran was bumped from minneapolis he had no job to return to there his choices were to be laid off and have no work or to bump other employees and move to different cities to continue working nwa gave mr farran no end date for his positions in detroit chicago and boston nwa no longer required mr farran to perform any services whatsoever in the minneapolis area once he was bumped mr farran searched for work in the minneapolis area and took classes to further his education but was unsuccessful in finding a position in the minneapolis area in fact he ultimately accepted a position in dallas georgia although mrs farran and the family remained in the family residence with occasional visits from mr farran while mr farran worked in detroit chicago and boston this fact alone does not dictate that mr farran’s tax_home was in farmington minnesota where the family residence was located unlike traveling salespersons who may be required to return to the home city occasionally between business trips mr farran’s business ties to minneapolis ceased when he was bumped the court understands that the nwa mechanics’ lives were unsettled and disrupted mechanics did not know how long they would have a job in once specific location they only knew the system was based on seniority they could bump less senior employees and they could be bumped by more senior employees while we acknowledge that mr farran would have liked to return to the minneapolis area to work for nwa mr farran did not know when such a return would be possible due to the seniority system the likelihood of mr farran’s return to a position in minneapolis depended on nwa’s needs for mechanics there as well as the choices of more senior mechanics mr farran did not know how long he would be in detroit chicago or boston or where he might go next it was not foreseeable that he would be able to return to minneapolis at any time due to the seniority system thus we conclude there was no business reason for petitioners to maintain a home in the minneapolis area petitioners kept the family residence in the minneapolis area for purely personal reasons petitioners have failed to prove that mr farran had a tax_home in accordingly mr farran was not away from home in detroit chicago and boston and the expenses he incurred while there are not deductible substantiation of expenses we next turn to the substantiation issues to determine whether petitioners are entitled to deduct any remaining expenses we begin by noting the fundamental principle that the commissioner’s determinations are generally presumed correct and 4even if we had found that mr farran’s tax_home during was farmington minnesota mr farran may not be treated as temporarily away from home while he worked in detroit because the position lasted over a year see sec_162 5it is unclear from the record whether petitioners are also claiming travel_expenses with respect to mr farran’s position with gulfstream aerospace in georgia petitioners have introduced no testimony or evidence with regard to mr farran’s employment in georgia and we must therefore conclude that petitioners have failed to prove that mr farran was away from home when he incurred travel_expenses in georgia the taxpayer bears the burden of proving that these determinations are erroneous rule a 503_us_79 290_us_111 moreover deductions are a matter of legislative grace and the taxpayer has the burden to prove he or she is entitled to any deduction claimed rule a 308_us_488 292_us_435 welch v helvering supra this includes the burden of substantiation 65_tc_87 affd per curiam 540_f2d_821 5th cir a taxpayer must substantiate amounts claimed as deductions by maintaining the records necessary to establish he or she is entitled to the deductions sec_6001 hradesky v commissioner supra the taxpayer shall keep such permanent records or books of account as are sufficient to establish the amounts of deductions claimed on the return sec_6001 sec_1_6001-1 e income_tax regs the court need not accept a taxpayer’s self-serving testimony when the taxpayer fails to present corroborative evidence beam v commissioner t c memo 6petitioners do not claim the burden_of_proof shifts to respondent under sec_7491 petitioners also did not establish they satisfy the requirements of sec_7491 we therefore find that the burden_of_proof remains with petitioners citing 87_tc_74 affd without published opinion 956_f2d_1166 9th cir unreimbursed employee business_expenses we shall now consider whether petitioners are entitled to deduct the claimed expenses beginning with the unreimbursed employee business_expenses petitioners claimed on schedule a in general all ordinary and necessary expenses paid_or_incurred in carrying_on_a_trade_or_business during the taxable_year are deductible but personal living or family_expenses are not deductible sec_162 sec_262 services performed by an employee constitute a trade_or_business 91_tc_352 sec_1_162-17 income_tax regs if a taxpayer establishes that he or she paid_or_incurred a deductible business_expense but does not establish the amount of the deduction we may approximate the amount of the allowable deduction bearing heavily against the taxpayer whose inexactitude is of his or her own making 39_f2d_540 2d cir for the cohan_rule to apply however a basis must exist on which this court can make an approximation 85_tc_731 without such a basis any allowance would amount to unguided largesse 245_f2d_559 5th cir certain business_expenses may not be estimated because of the strict substantiation requirements of sec_274 see sec_280f 50_tc_823 affd per curiam 412_f2d_201 2d cir for such expenses only certain types of documentary_evidence will suffice job search expenses we now examine those expenses not subject_to the strict substantiation requirements beginning with job search expenses petitioners claimed dollar_figure for job search expenses during the parties stipulated that mr farran incurred dollar_figure of job search expenses petitioners introduced a bank statement receipts and two bills to support their claim to the additional_amount for job search expenses many of the documents petitioners submitted are illegible however and do not establish that these amounts were actually incurred in connection with mr farran’s job search we therefore conclude that petitioners are entitled to deduct only the dollar_figure of agreed upon job search expenses internet access expenses petitioners claimed dollar_figure for internet access expenses during we have characterized internet expenses as utility expenses verma v commissioner tcmemo_2001_132 strict substantiation therefore does not apply and we may estimate the business portion of utility expenses under the cohan_rule see pistoresi v commissioner tcmemo_1999_39 the parties stipulated that petitioners paid dollar_figure for microsoft online service in mr farran testified that he used the internet during to search for a new job while he was unemployed and also to monitor his investments mr farran also testified that mrs farran and their children did not use the internet and he did not use it for other personal purposes we found mr farran’s testimony on this issue credible and we are convinced that a portion of mr farran’s internet use during the time he was unemployed was to search for a job in his field we are permitted to estimate the portion of this expense attributable to job searching under the cohan_rule we estimate that percent of mr farran’s internet use during the months he was unemployed in was to search for a job accordingly we conclude that petitioners are entitled to deduct dollar_figure of internet access charges as job search expenses for cleaning expenses for uniforms petitioners claimed dollar_figure for cleaning expenses for mr farran’s nwa uniforms expenses for uniforms are deductible if the uniforms are of a type specifically required as a condition_of_employment the uniforms are not adaptable to general use as ordinary clothing and the uniforms are not worn as ordinary clothing 30_tc_757 beckey v commissioner tcmemo_1994_514 we are satisfied that petitioners incurred deductible expenses to clean mr farran’s uniforms mr farran gave unclear testimony however regarding how he calculated the cleaning costs petitioners introduced a document on the letterhead of his cpa that purports to indicate how the sum was calculated but it suggests an excessive_amount cleanings for shirts and pants and for jackets per month mr farran estimated he worked days per month and wore one shirt per day at trial mr farran conceded that petitioners are not entitled to deduct cleaning expenses for uniforms for the months he was unemployed we may estimate the amount of deductible cleaning expenses under the cohan_rule we adopt the unit cost of dollar_figure listed on petitioners’ exhibit as the cost to wash or dry one load of laundry we find that approximately eight loads of laundry for each of the months mr farran worked is a reasonable number to yield clean shirts and pants and jackets per month petitioners are therefore entitled to deduct dollar_figure of uniform cleaning expenses in tool expenses petitioners claimed dollar_figure for tools mr farran used as an airline mechanic and the parties stipulated that petitioners are entitled to deduct dollar_figure a taxpayer is entitled to deduct expenses for tools if they are ordinary and necessary business_expenses sec_162 petitioners have offered no documentation or testimony regarding the dollar_figure of tool expenses claimed beyond what respondent allowed we conclude that petitioners are not entitled to deduct any additional_amount for tools other than the dollar_figure agreed upon amount depreciation expenses petitioners claimed dollar_figure for depreciation of tools mr farran used at his job the cost of tools with useful lives greater than a year is recoverable by depreciation sec_167 sec_168 117_tc_294 clemons v commissioner tcmemo_1979_273 mr farran testified that he did not have any receipts for the depreciated tools but identified them as sockets and wrenches he thought would last for years the only documentary_evidence petitioners introduced to support their claimed deduction was a depreciation schedule for the tools that indicates mr farran acquired the tools on date petitioners did not introduce any receipts to show the tools’ purchase_price or purchase date petitioners have not substantiated that they are entitled to a depreciation deduction further we are unable to estimate any amount for depreciation under the cohan_rule because the evidence petitioners introduced is inadequate petitioners are therefore not entitled to deduct any amount for depreciation personal_property_taxes petitioners claimed dollar_figure of personal_property_taxes for and respondent concedes that petitioners are entitled to deduct dollar_figure of these taxes petitioners have presented no argument or evidence regarding the additional dollar_figure in personal_property_taxes we conclude that petitioners are not entitled to deduct the additional dollar_figure in personal_property_taxes for supplies petitioners claimed dollar_figure for supplies in petitioners introduced several receipts to support their claimed expenses for supplies several of the receipts petitioners introduced however appear to be for traveling expenses such as hotels parking and tolls not supplies moreover the receipts that do not appear to be for traveling expenses are illegible petitioners introduced no testimony to explain what supplies petitioners needed for their jobs and what specific supplies petitioners sought to deduct we conclude that petitioners have failed to substantiate their expenses for supplies and are not entitled to deduct any amount for supplies in parking petitioners claimed dollar_figure for parking in petitioners submitted a receipt for dollar_figure for parking at boston logan international airport dated date to support their deduction for supplies it is unclear whether they want to also assert that the dollar_figure was part of the dollar_figure claimed for parking if this amount is for parking it is unclear whether the amount_paid was a nondeductible commuting cost without more of an explanation petitioners are not entitled to deduct any amount for parking expenses in publications petitioners claimed dollar_figure for professional publications in mr farran testified that this amount represented books that he needed for his classes at dakota county technical college petitioners have introduced no documentation or substantiation of this expense however we conclude that petitioners are not entitled to deduct the dollar_figure for professional publications expenses subject_to strict substantiation requirements we now consider those expenses that are subject_to the additional strict substantiation requirements under sec_274 expenses subject_to strict substantiation may not be estimated under the cohan_rule sanford v commissioner t c pincite cellular phone expenses petitioners claimed dollar_figure for cellular phone expenses for cellular phones are included in the definition of listed_property for purposes of sec_274 and are thus subject_to the strict substantiation requirements gaylord v commissioner tcmemo_2003_273 a taxpayer must establish the amount of business use and the amount of total use for the property nitschke v commissioner tcmemo_2000_230 sec_1_274-5t temporary income_tax regs fed reg date although the parties stipulated that petitioners paid dollar_figure for cellular phone service during petitioners did not prove that nwa required mr farran to have a cellular phone moreover mr farran also admitted at trial that he used his cellular phone in to make personal calls as well as for business reasons petitioners also did not offer any evidence indicating how much mr farran used his cellular phone in for business use and how much for personal_use petitioners failed to establish that they incurred any expenses to use mr farran’s cellular phone for business purposes in addition to those they would have incurred had mr farran used it only for personal purposes petitioners are therefore not entitled to deduct any cellular phone expenses for education mileage petitioners claimed dollar_figure of education mileage expenses for education expenses are generally deductible as ordinary and necessary business_expenses if either of two alternative conditions are satisfied sec_1_162-5 income_tax regs the education must either maintain or improve skills the taxpayer needs for his or her trade_or_business or the education must meet express requirements set forth by law or regulation or the taxpayer’s employer as a condition to the taxpayer’s retention of his or her employment id even if the education meets one of these alternatives there is an exception to the deductibility of education expenses education expenses are not deductible if the education allows the taxpayer to meet the minimum educational requirements for his or her job or to qualify the taxpayer for a new trade_or_business 62_tc_699 sec_1_162-5 income_tax regs mr farran testified that the dollar_figure petitioners claimed represented mileage expenses_incurred when mr farran traveled from his home in farmington minnesota to his classes at dakota county technical college passenger automobiles are listed_property under sec_280f and strict substantiation is therefore required sec_274 no deduction is allowed for any travel expense unless the taxpayer corroborates by adequate_records or by sufficient evidence corroborating the taxpayer’s own statement the amount of the expense the mileage for each business use of the automobile and the total mileage for all use of the automobile during the taxable_period the date of the business use and the business_purpose for the use sec_1 5t b temporary income_tax regs fed reg date adequate_records include the maintenance of an account book diary log statement of expense trip sheets and or other documentary_evidence which in combination are sufficient to establish each element of expenditure or use sec_1 5t c i temporary income_tax regs fed reg date taxpayers may use a standard mileage rate established by the internal_revenue_service in lieu of substantiating the actual amount of the expenditure see sec_1_274-5 income_tax regs the standard mileage rate is generally multiplied by the number of business miles traveled see revproc_2002_61 2002_ 2_cb_616 in effect for transportation_expenses incurred during the use of the standard mileage rate establishes only the amount deemed expended with respect to the business use of a passenger_automobile sec_1_274-5 income_tax regs the taxpayer must still establish the actual mileage the time and the business_purpose of each use nicely v commissioner tcmemo_2006_172 sec_1_274-5 income_tax regs petitioners introduced a transcript from dakota county technical college indicating that mr farran took a variety of courses in including hydraulics industrial electronics and motor controls mr farran testified that he did not receive a degree from dakota county technical college but testified that he received essentially a certificate mr farran testified that the courses expanded his current skills and built on what he already knew petitioners also introduced a calendar indicating the days during the year that mr farran drove back and forth to dakota county technical college mr farran testified that petitioners computed the deduction by determining the mileage between their home and dakota county technical college and then found the corresponding amount of allowable expenses by applying the mileage rate formula for we are satisfied that mr farran took courses at dakota county technical college to improve his skills as an aircraft mechanic we are also satisfied that mr farran substantiated the mileage and met the strict substantiation requirements relating to vehicle expenses through petitioners’ careful recordkeeping on their calendar we conclude that petitioners are entitled to deduct dollar_figure for education mileage expenses charitable_contributions we finally consider petitioners’ charitable_contributions petitioners conceded at trial that they are not entitled to the cash contributions they claimed on their return for petitioners claimed they contributed_property worth dollar_figure to charitable organizations in charitable_contributions a taxpayer makes are generally deductible under sec_170 no deduction is allowed however for any contribution of dollar_figure or more unless the taxpayer substantiates the contribution by a contemporaneous written acknowledgment of the contribution by a qualified donee organization sec_170 the deduction for a contribution of property equals the fair_market_value of the property on the date contributed sec_1_170a-1 income_tax regs the fair_market_value of property is the price at which the property would change hands between a willing buyer and a willing seller neither being under any compulsion to buy or sell and both having a reasonable knowledge of relevant facts sec_1_170a-1 income_tax regs a taxpayer claiming a charitable_contribution is generally required to maintain for each contribution a canceled check a receipt from the donee charitable_organization showing the name of the organization and the date and amount of the contribution or other reliable written records showing the name of the donee 7there are now stricter requirements for contributions of money sec_170 no deduction for a contribution of money in any amount is allowed unless the donor maintains a bank record or written communication from the donee showing the name of the donee organization the date of the contribution and the amount of the contribution id this new provision is effective for contributions made in tax years beginning after date pension_protection_act of publaw_109_280 sec 120_stat_1080 and the date and amount of the contribution sec_1 170a- a income_tax regs petitioners claim they contributed_property to three charitable organizations in we shall address each claimed contribution in turn first petitioners claim they contributed a pontiac sunbird with a value of dollar_figure to volunteers of america inc petitioners introduced a donation receipt from volunteers of america inc signed by a representative of the organization that substantiates petitioners indeed donated a pontiac sunbird and that petitioners received no goods or services in exchange for the donation petitioners also introduced a page of the kelley blue_book for january-date indicating that the suggested retail for their vehicle was dollar_figure at the time they donated it respondent introduced evidence indicating that volunteers of america inc sold the pontiac sunbird less than months after it was donated in as is condition for dollar_figure we have carefully examined the evidence presented on this issue we discount the evidence that the charitable_organization subsequently sold the vehicle for dollar_figure for several reasons 8if a charity sells the donated vehicle without any significant intervening use or material improvement the deduction is now limited to the gross_proceeds of the sale sec_170 this provision is effective for charitable_contributions made after date american jobs creation continued first there is no evidence that the charity’s sale of the vehicle was at arm’s length for example the charity could have sold the vehicle to a needy person for a small amount to further the charity’s charitable goals second there is no evidence that the vehicle was in the same condition when the charity sold it as when petitioners donated it certain parts of the vehicle may have been sold separately diminishing its value or the vehicle may have been in an accident on the other hand the kelley blue_book evidence that the vehicle was listed at dollar_figure is a reliable indicator of the vehicle’s fair_market_value at the time petitioners donated it after carefully considering the evidence each side presented we conclude that the vehicle was worth dollar_figure at the time petitioners donated it and petitioners have therefore substantiated their charitable_contribution of property worth dollar_figure to volunteers of america inc we next turn to petitioners’ claimed contribution of property worth dollar_figure to goodwill industries petitioners introduced a goodwill easter seals document indicating that they donated household clothing and other items on date and that petitioners received no goods or services in exchange the receipt does not list the specific items petitioners contributed mr farran testified that he added the dollar_figure value continued act of publaw_108_357 118_stat_1632 to the receipt himself petitioners did not introduce any evidence indicating the specific items petitioners contributed the estimated value of the items or the quality of the items while we are convinced that petitioners donated some items to goodwill in petitioners have failed to provide any evidence of the items they donated or their estimated values petitioners are therefore not entitled to deduct any amount for contributions of property to goodwill industries in finally petitioners claim they donated some property to their childrens’ school in petitioners’ tax_return for does not indicate what amount petitioners deducted for property they donated to their childrens’ school petitioners submitted various receipts indicating the purchase of items such as ice cream baggies and peanut butter mr farran testified that the donations were made for items used at least partly by petitioners’ children such as ice cream for their daughter’s school birthday celebration these amounts are nondeductible personal expenditures further petitioners have failed to substantiate adequately these claimed donations petitioners introduced a letter from the elementary_school indicating that petitioners donated some items to their children’s classrooms dollar values of the items donated are not provided in the letter and the letter is dated date not contemporaneously with the contributions moreover the other records petitioners submitted consist primarily of illegible receipts for personal items the proof petitioners provided is not sufficient to support petitioners’ claimed deduction for contributions to their children’s school we conclude that petitioners are not entitled to deduct any amount for contributions of property to the school to reflect the foregoing and the concessions of the parties decision will be entered under rule
